DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 23-24 in the reply filed on 05/18/2021 is acknowledged. Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-13 and 23-24 are under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 1-2, the limitation of “the non-metallic electrode is the electrically conductive layer of a first type of carbon fiber fabric” is unclear. This limitation contradicts the prior limitations of claim 1, upon which claim 4 depends, in which the 
In claim 5, the limitation of “the electrically isolating coating and the blanket anode are disposed on opposite sides of the substrate” is unclear. As written, this limitation implies that the “blanket anode” of claim 1 is on the opposite side of the substrate as the “electrically isolating coating” of claim 1, which contradicts the limitation of claim 1 that the blanket anode is “applied on at least a portion of the electrically isolating coating”. For the purpose of examination, the limitation of claim 5 has been interpreted to mean that a second blanket anode and second electrically isolating coating are present on an opposite side of the substrate, based on Figure 7 and Paragraph 0049, lines 2-4, of the instant specification.
Claim 24 recites the limitation "the electrical connecting elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this has been interpreted to refer to the point where wiring makes electrical connection to the non-metallic electrode, based on Paragraph 0038, lines 1-4, of the instant specification.
Claim 24 recites the limitation of “a coating to address the capillary action of a carbon fabric electrode”, but does not specify where this coating is present. For the purpose of examination, this “coating” has been interpreted to be present on and/or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (U.S. Patent No. 3,868,313) in view of Nayak et al. (U.S. Patent No. 4,473,450), hereinafter Nayak, and Ishikawa et al. (U.S. 2014/0224670), hereinafter Ishikawa.

Gay does not teach the electrically conductive layer of the blanket anode comprising a first type of carbon fiber fabric, but does teach a fabric being embedded in part of the conductive coating (see e.g. Col. 7, lines 48-49).
Nayak teaches an electrode for impressed current corrosion protection (see e.g. Abstract), comprising a core conductor connected to a power supply (see e.g. col. 2, lines 54-57) and surrounded by a conductive polymer (see e.g. Col. 3, lines 33-39 and 56-60), and an outer component of carbon or graphite fibers which may be woven into a fabric are embedded in the conductive polymer (see e.g. Col. 4, lines 12-16 and 32-40). This outer element allows damaging electrochemical reaction products to escape more easily by being generated on the protruding portions of the fibers (see e.g. Col. 4, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric in the outer conductive 
Gay in view of Nayak does not teach the electrode connected to the blanket anode being non-metallic. Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply (see e.g. Fig. 1, conductive layer 11; Paragraph 0072, lines 4-7, and Paragraph 0074, lines 1-4). This sheet electrode is preferably formed from a carbon material, as it is light, flexible and low cost, in addition to providing the high corrosion resistance desired of the electrode (see e.g. Paragraph 0080 and Paragraph 0074, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak to utilize the carbon sheet taught by Ishikawa as the connecting electrode as it provides high corrosion resistance, in addition to being lightweight, flexible and low cost.
Regarding claim 2, Gay in view of Nayak and Ishikawa teaches the electrically conductive layer including a second type of carbon fiber fabric (see e.g. Ishikawa Paragraph 0081, lines 1-6, the conductive layer of carbon material is formed as a fabric, cloth, sheet or paper) and an electrically conductive filler (“elemental carbon”, see e.g. Gay Col. 3, lines 1-5).
Regarding claim 3, Gay in view of Nayak and Ishikawa teaches a topcoat disposed over a portion of the blanket anode (see e.g. Gay Col. 4, lines 30-32).

Regarding claim 5, Gay in view of Nayak and Ishikawa does not explicitly teach electrically isolating coatings and blanket anodes on opposite sides of the substrate. Gay does however teach a permanent impressed current electrode being applied to all parts of the steel surface that are subjected to corrosive influences (see e.g. Col. 1, lines 61-67).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Nayak and Ishikawa including the isolating coating and blanket anode to be applied on opposite sides of the substrate when opposite surfaces of the substrate are subjected to corrosive influences.
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak and Ishikawa, as applied to claim 1, further in view of Sica et al. (U.S. 2006/0054072), hereinafter Sica.
Regarding claim 6, Gay in view of Nayak and Ishikawa teaches all the elements of the system of claim 1 as stated above. Gay in view of Nayak and Ishikawa further teaches the electron source comprising a power supply (“D.C. electrical supply”, see e.g. Gay Col. 7, line 57). 

Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected (see e.g. Paragraph 0010 and Paragraph 0022). This controller is responsive to current changes in the environment and allows the desired voltage difference between the anode and the protected metal to be maintained throughout the operation of the corrosion protection device (see e.g. Paragraph 0010, lines 8-16, and Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Nayak and Ishikawa to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.
Regarding claim 7, Gay in view of Nayak, Ishikawa and Sica teaches the electron source further comprising an indicator and the microcontroller being configured to output status information via the indicator based on the electron flow (via an indicating LED on a display, see e.g. Sica Paragraph 0011 and Paragraph 0032, lines 5-11).
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak and Ishikawa, as applied to claim 1 above, further in view of Petrocokino (U.S. Patent No. 3,001,919) and Kozawa et al. (U.S. Patent No. 4,224,384), hereinafter Kozawa.
Gay in view of Nayak and Ishikawa teaches all the elements of the system of claim 1 as stated above. Gay in view of Nayak and Ishikawa does not teach a hydrogen absorbent material and/or mixture being applied to the electrically isolating coating. Gay does however teach the corrosion protection system being used in underwater environments (see e.g. Col. 2, lines 13-14).
Petrocokino relates to corrosion protection of immersed metallic structures (see e.g. Col. 1, lines 9-12) and teaches that corrosion protection to immersed structures results in evolution of nascent hydrogen which can form blisters, build up pressure and ultimately destroy the coating if it is compact and nonporous (see e.g. Col. 2, lines 34-37 and 40-47, and Col. 2, line 68-Col. 3, line 3). 
Kozawa teaches a hydrogen gas absorbing “shaped article” comprising silver catalyzed manganese dioxide which can be used in an electrochemical cell to absorb evolved hydrogen and prevent excessive buildup of gas pressure and rupture of the cell (see e.g. Col. 1, lines 5-16). This shaped article is porous enough to allow hydrogen gas to penetrate it (see e.g. Col. 2, lines 43-45), and is made with a binder such as polyethylene and epoxy resins (see e.g. Col. 2, lines 39-43 and 46-48) as well as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive paint coating applied to the isolating coating taught by Gay in view of Nayak, Ishikawa and Petrocokino to include the hydrogen absorbent materials taught by Kozawa, particularly when used in underwater environments, in order to prevent hydrogen buildup which can result in blistering and destruction of the coating as taught by Petrocokino.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Nayak and Ishikawa, as applies to claim 1 above, further in view of Sumner (U.S. Patent No. 3,471,395).
Gay in view of Nayak and Ishikawa teaches all the elements of the system of claim 1 as stated above. Gay in view of Nayak and Ishikawa does not teach a coating to address the capillary action of a carbon fabric electrode to prevent the corrosion of electrical connecting elements leading to protection circuit cut off.
Sumner teaches an anode for corrosion protection (see e.g. Col. 1, line 13), comprising a connector which connects to the anode body (see e.g. Fig. 1, anode body 10 and conductor cable 15; Col. 2, lines 29-33), a mastic between the conductor and the cable to insulate and protect the wire connection (see e.g. Fig. 1, mastic 22; Col. 2, lines 58-61), and a further covering over the connection point (see e.g. Fig. 1, anode cap 25 with sheath 30 and water resistant mastic 32 over the cable; Col. 3, lines 47-58). This covering acts to prevent corrosion of this portion of the anode by eliminating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Gay in view of Nayak and Ishikawa to include the anode cap/covering taught by Sumner in the region where the electrical connector connects with the anode body in order to prevent corrosion of the connection region between the conductor and the anode, thereby increasing the life of the anode-cable connection and that of the anode itself.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa.
Gay teaches a kit for providing corrosion protection to a substrate (see e.g. Fig. 1, steel sheet 10; Col. 7, lines 37-39), comprising a blanket anode (see e.g. Figs. 1-2, conductive paint coatings 14 and 18; Col. 7, lines 41-43 and 45-49) configured to be applied onto a portion of an electrically isolating coating disposed on the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), wherein the substrate is to connect to an electron source as a cathode (see e.g. Col. 7, lines 57-59, the steel sheet and bus bar are connected to a D.C. electrical supply with the bus bar anodic, meaning the steel sheet is connected cathodically); and an electrode to connect to the blanket anode and to the electron source (see e.g. Figs.1-2, bus-bar 16; Col. 7, lines 43-45 and 57-59).
Gay does not teach the electrode being non-metallic.
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay to utilize the carbon sheet taught by Ishikawa as the connecting electrode as it provides high corrosion resistance, in addition to being lightweight, flexible and low cost.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa, as applied to claim 9 above, and further in view of Nayak.
Gay in view of Ishikawa teaches all the elements of the invention of claim 9 as stated above. Gay in view of Ishikawa further teaches the blanket anode comprising a coating material having one or more conductive fillers in binding layers (“elemental carbon” in the conductive paint layers; see e.g. Gay Col. 3, lines 1-5), and a fabric in a core layer (see e.g. Figs. 1-2 and Col. 7, lines 24-29 and 48-49, fabric is embedded in the outer layer 18 of conductive paint and then coated with another layer of conductive paint). 
Gay in view of Ishikawa does not teach the fabric being carbon fiber fabric and the carbon fiber fabric being a conductive element.
Nayak teaches an electrode for impressed current corrosion protection (see e.g. Abstract), comprising a core conductor connected to a power supply (see e.g. col. 2, lines 54-57) and surrounded by a conductive polymer (see e.g. Col. 3, lines 33-39 and 56-60), and an outer component of carbon or graphite fibers which may be woven into a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric in the outer conductive coating taught by Gay in view of Ishikawa to comprise the conductive carbon fiber fabric taught by Nayak in order to allow damaging reaction products to escape more easily.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa as applied to claim 9 above, and further in view of Sica.
Regarding claim 11, Gay in view of Ishikawa teaches all the elements of the system of claim 9 as stated above. Gay in view of Ishikawa further teaches the electron source comprising a power supply (“D.C. electrical supply”, see e.g. Gay Col. 7, line 57). 
Gay in view of Ishikawa does not explicitly teach the electron source comprising a microcontroller, the microcontroller to provide and monitor electron flow between the substrate and the blanket anode, but does teach that monitoring and control are the same as for “normal cathodic protection systems” (see e.g. Gay Col. 4, lines 27-29).
Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected (see e.g. Paragraph 0010 and Paragraph 0022). This controller is responsive to current changes in the environment and allows the desired voltage difference between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Nayak and Ishikawa to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.
Regarding claim 12, Gay in view of Ishikawa and Sica teaches the electron source further comprising an indicator and the microcontroller being configured to output status information via the indicator based on the electron flow (via an indicating LED on a display, see e.g. Sica Paragraph 0011 and Paragraph 0032, lines 5-11).
Regarding claim 13, Gay in view of Ishikawa and Sica teaches the microcontroller being programmable for different electron flows and status information (see e.g. Sica Paragraph 0036, lines 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795